UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 American Brewing Company, Inc. (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation) 27-2432263 (IRS Employer Identification No.) 180 West Dayton Street, Warehouse 102, Edmonds, WA 98020 (Address of registrant’s principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Not applicable Title of each className of each exchange on which to be so registeredeach class is to be registered If this form relates to the registration of a class of Securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates: 333-193725 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered The Registrant hereby incorporates its filing pursuant to Rule 424(b), filed on April 21, 2014. Item 2. Exhibits The Registrant hereby incorporates its filings pursuant to Form S-1, dated February 3, 2014, March 7, 2014, March 31, 2014 and April 10, 2014. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. American Brewing Company, Inc. By:/s/ Neil FallonApril 22, 2014 Neil Fallon, Chief Executive Officer By:/s/ Julie AndersonApril 22, 2014 Julie Anderson, Vice President *Print the name and title of the signing officer under his signature.
